NO. 07-04-0242-CR

                            IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                         PANEL A

                                SEPTEMBER 24, 2004

                         ______________________________


                   JACOB MORGAN MCCALLISTER, APPELLANT

                                           V.

                         THE STATE OF TEXAS, APPELLEE


                       _________________________________

                  FROM THE COUNTY COURT OF HALE COUNTY;

               NO. 2003C-569; HONORABLE BILL HOLLARS, JUDGE

                        _______________________________

Before JOHNSON, C.J., and REAVIS and CAMPBELL, JJ.


                              MEMORANDUM OPINION


      Jacob Morgan McCallister brought this appeal from his conviction for possession

of marijuana. Based on a finding by the trial court that appellant no longer wishes to

prosecute the appeal, we will dismiss.


      The factual and procedural history of the case is set out in our August 19, 2004

order in this appeal and need not be repeated here. See McCallister v. State, No. 07-04-
0242-CR (Tex.App.–Amarillo August 19, 2004). That order abated the appeal for a hearing

in accordance with Rule of Appellate Procedure 38.8(b) to determine whether appellant

desires to prosecute the appeal and whether he is indigent and entitled to appointed

counsel. McCallister, at 3. In conformity with our August 19, 2004 order the trial court

gave notice of a hearing and conducted a hearing September 7, 2004. A supplemental

record from that hearing has been filed in this court. It shows the hearing notice was sent

by certified mail, delivered August 28, 2004. Appellant did not appear at the hearing.

Based on his failure to appear the trial court found appellant does not wish to proceed with

this appeal.


       In accordance with the factual finding by the trial court, without addressing the

merits, we dismiss this appeal. Tex. R. App. P. 38.8(b)(4), 43.2(f).




                                                  Per Curiam


Do not publish.




                                            -2-